The Chancellor.
This case was submitted on the general demurrer of Ballan-tyne. Although a court of chancery will not ordinarily take ju*104risdiction of a case for rent, yet where the time of payment or the amount to be paid is uncertain, or when the distress is evaded or obstructed by fraud, the court will take jurisdiction and give relief. 1 Sto. Eq. 636.
In this case the amount of rent was uncertain, having to be determined by appraisers appointed for that purpose. The distress is also alleged to have been evaded by fraud.
The case thus presents, clearly, two distinct features upon which equity takes jurisdiction. I do not think the prayer of the bill is double, as is supposed. The latter part would seem to refer to the fund only, from which satisfaction may be had; but if defective, an amendment would be allowed.
The demurrer must be overruled.